                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

VINCENT P. CLINE,

              Plaintiff                           Case No. 4:16-CV-14332
                                                  District Judge Linda V. Parker
v.                                                Magistrate Judge Anthony P.
                                                  Patti
DERAMUS FRANCE,

           Defendant.
___________________________________/

 ORDER DENYING PLAINTIFF’S MOTION TO COMPEL DEFENDANT
 TO TURN OVER MEDICAL AND PHOTOS [sic] RECORDS AND ALSO
     THE INVESTIGATION RECORDS IN THIS MATTER (DE 29)

      Pending is Plaintiff’s October 9, 2018 motion to compel Defendant to turn

over medical and photos [sic] records and also the investigation records in this

matter. (DE 29.) For the reasons that follow, Plaintiff’s motion is DENIED.

      Plaintiff, a state prisoner who is proceeding in forma pauperis, brings claims

under 42 U.S.C. § 1983, alleging that Defendant, Corrections Medical Officer

Deramus France, violated Plaintiff’s Eighth Amendment right against cruel and

unusual punishment by assaulting him on June 8, 2015 while he was housed at the

Woodland Center Correctional Facility (WCC). Defendant France has been served

and has filed Affirmative Defenses (DE 13), to which Plaintiff has responded. (DE

14.) This matter was referred to me for all pretrial purposes. (DE 7.)
      On May 29, 2018, the Court entered a scheduling order, setting discovery

and dispositive motion deadlines. (DE 21.) After all the deadlines in the

scheduling order had passed, and there were no pending motions, I entered a

certification of completion of pretrial proceedings on September 18, 2018 and

returned this matter to the District Judge for further proceedings. (DE 25.)

      On October 9, 2018, Plaintiff filed the instant motion. (DE 29.) In his

motion, he asks the Court to order Defendant to respond to four requests, “pursuant

to Rule 34, Fed. R. Civ. P.” (DE 29 at 1.) To obtain documents, Plaintiff was

required to follow the discovery process outlined in the Federal Rules of Civil

Procedure. Rule 34 requires a party to request documents, after which the party to

whom the request is made has thirty days to either provide the documents or to

object to doing so, with reasons given as to the grounds for the objection(s). This

stage of the process does not involve the Court. Plaintiff does not indicate in his

motion that he previously attempted to obtain these items from Defendant during

the discovery process, and that he filed the motion to compel them to provide items

that had been improperly withheld pursuant to Federal Rule of Civil Procedure 37.

Instead, he seems to have filed discovery requests with the Court before serving

them upon Defendant. Pursuant to Rule 5, requests for documents “must not be

filed until they are used in the proceeding or the court orders filing….” Fed. R.




                                          2
Civ. P. 5(d); see also E.D. Mich. LR 26.2. Accordingly, Plaintiff’s motion is

DENIED.

      Alternatively, even if Plaintiff had properly sought documents from

Defendant pursuant to Fed. R. Civ. P. 34, the Eastern District of Michigan’s Local

Rule 37.2 requires that, “Any discovery motion filed pursuant to Fed. R. Civ. P. 26

through 37, shall include, in the motion itself or in an attached memorandum, a

verbatim recitation of each interrogatory, request, answer, response, and objection

which is the subject of the motion or a copy of the actual discovery document

which is the subject of the motion.” As that did not happen here, the Court has no

way to evaluate the discovery responses or objections at issue. Furthermore, even

if Plaintiff had otherwise properly filed this motion pursuant to Fed. R. Civ. P. 37

and Local Rule 37.2, the May 29, 2018 Scheduling Order in this case expressly

provides that discovery “must be completed on or before August 3, 2018[,]” and

that “motions relating to discovery, if any, shall be filed within the discovery

period unless it is impossible or impracticable to do so.” (DE 21 at 1-2

(emphases added).) That deadline has passed, and this matter has been certified as

ready for trial. Neither additional discovery nor the filing of discovery related

motions will be permitted at this post-discovery stage of the proceedings. This

motion, filed after the close of discovery and past the discovery motion deadline, is

therefore untimely. “A district court enjoys broad discretion in managing

                                          3
discovery[,]” and “may properly deny a motion to compel discovery where the

motion was filed after the close of discovery.” Suntrust Bank v. Blue Water Fiber,

L.P., 210 F.R.D. 196, 199 (E.D. Mich. 2002) (citing Willis v. New World Van

Lines, Inc., 123 F.Supp.2d 380, 401 (E.D. Mich. 2000)). Plaintiff’s motion is

therefore alternatively DENIED for failure to comply with Local Rule 37.2 and as

untimely. Plaintiff is reminded that no further discovery will be permitted in this

case.

 IT IS SO ORDERED.


Dated: October 12, 2018                s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on October 12, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                          4
